UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF OHIO

WESTERN DIVISION
ROBERT HUSTON, : CASE NO. 3:18-CV-00062
Plaintiff, ; JUDGE WALTER H. RICE

V. AGREED ORDER
UGN, Inc.,
Defendant.
Pursuant to S.D. Ohio Civ. R. 7.3(a), and upon agreement of counsel for the parties,
Plaintiff shall have until May 17, 2019 in which to respond to Defendant’s Motion for Summary
Judgment (Doc. 19).

IT IS SO ORDERED.

ER otis.

JUDGE WALTER H. RICE
Agreed:

/s/ Martin McHenry_

MARTIN McHENRY (0022543)
Trial Attorney for Plaintiff

414 Walnut Street, Suite 315
Cincinnati, OH 45202

Phone: 513-241-0441

e-mail: martinm(@mmchenrylaw.com

/s/ Judson D. Stelter by Martin McHenrv
JUDSON D.STELTER (OH 0084295)
Michael Best & Friedrich LLP
170 South Main Street, Suite 1000
Salt Lake City, Utah 84101
Phone: 801-833-0500
Fax: 801-931-2500
e-mail: jdstelter(@michaelbest.com
